Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
On page 7 of the Applicant’s Response, Applicant:  “However, Zhuang does not disclose:  “determine a plurality of sets of cell groups, each set comprising a plurality of cell groups, each of said cell groups comprising at least one cell, and at least one of said cell groups of each set comprising a plurality of cells ”“.
Examiner respectfully disagrees with Applicant’s argument.  Zhuang discloses a clustering process performed for each cell and the UE’s occupying the each cell.  The clustering process compiles the received cells and the SINR for each UE and further groups the list into UE’s with one, two, three, etc. of received cells above a SINR threshold.  The clustering process for a cell reads on the limitaiton “set of cell groups comprising at least one cell, and at least one of said cell groups of each set comprising a plurality of cells”; a set of cell groups, i.e. A(1), A(2), A(3), is determine for each cell in the system and the plurality of cell groups reads on the limitation “a plurality of sets of cell groups”.
On page 7 of the Applicant’s Response, Applicant:  “Zhuang does not disclose:  “associate each set of said plurality of sets of cell groups to at least one of a plurality of successive time periods ” “for each of said plurality of successive time periods, associate each of a plurality of mobile devices to one cell group of said set associated with said time period” “control a plurality of base stations associated with cells of said plurality of sets of cell groups to form, during each of said plurality of successive time periods, said cell groups of said set of cell groups associated with said time period” “.
Examiner respectfully disagrees with Applicant’s argument.  Zhuang discloses the list of received cells and the SINR of each UE in a cell is updated periodically with a time period (p25) where the cell comprises UEs grouped by the number of received cells above a threshold, i.e. A(1), A(2), A(3) (p25, p33).  Zhuang discloses the clustering process is performed for each cell by the eNb’s (p22, p33).
On page 8 of the Applicant’s Response, Applicant:  “Zhuang consequently does not disclose:  “arrange transmission of one or more messages to said plurality of mobile devices, said one or more messages instructing each mobile device to participate during each of said plurality of successive time periods in a cell group associated with said each mobile device in connection with said time period”“.
Examiner respectfully disagrees with Applicant’s argument.  Zhuang discloses each UE receives signaling from its respective serving cell for reporting the clustering information, e.g. received cells and SINR (p25).
On page 8 of the Applicant’s Response, Applicant:  “Zhuang does not disclose:  “determine and/or receive a plurality of sets of performance indicator values relating to actual transmissions between said plurality of mobile devices and said plurality of base stations during said plurality of successive time periods, each set of said plurality of sets of performance indicator values relating to a different one of said plurality of successive time periods, and select one set of said plurality of sets of cell groups based on said determined plurality of sets of performance indicator values.”“.
Examiner respectfully disagrees with Applicant’s argument.  Zhuang discloses After generating the UE grouping, each wireless communication cell performs inter-cell communication through backhaul interfaces in order to exchange UE-related information 
In view of the above discussions the rejection of claims 1-11 still stands.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 7, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Zhuang (US 2015/0099527).
For claims 1, 6, 7, 9, 10, and 11; Zhuang discloses:  system for determining cell groups in a mobile communication network (paragraph 18-19:  CoMP multi-cell clustering), comprising at least one processor configured to: determine a plurality of sets of cell groups, each set comprising a plurality of cell groups, each of said cell groups node 16 may manage several wireless communication cells or sectors to provide radio transmission services for UEs 18 distributed in system 14. For example, as illustrated in FIG. 1, each of nodes 16a-16d manages three wireless communication cells of system 14 with directional antennas pointing in different directions as indicated by respective arrows in each wireless communication cell of system 14…Node 16 performs downlink CoMP operation such as JP including JP/JT, and CS/CB in which system 14 advantageously determines which wireless communication cells and UEs shall be chosen to form a CoMP cooperating set), associate each set of said plurality of sets of cell groups to at least one of a plurality of successive time periods (paragraph 33:  The clustering process is performed for each wireless communication cell in which the flow chart is described from the perspective of node 16 performing the clustering process for cell (i.sub.k) for UEs served by Cell(i.sub.k). Processor 24 initiates a timer having a period of T where T is an adjustable system constant that can be varied based on UE distribution variation in the network, among other factors (Block S106). Using a timer having a period of T allows downlink CoMP coordinating sets to be updated every time period T), for each of said plurality of successive time periods, associate each of a plurality of mobile devices to one cell group of said set associated with said time period (paragraph 33:  The clustering process is performed for each wireless communication cell in which the flow chart is described from the perspective of node 16 performing the clustering process for cell (i.sub.k) for UEs served by Cell(i.sub.k). Processor 24 initiates a timer having a period of T where T is an adjustable system constant that can be varied based on UE distribution variation in the network, among other factors (Block S106). Using a timer having a period of T allows downlink CoMP coordinating sets to be updated every time period T), arrange transmission of one or more messages to said plurality of mobile devices, said one or more messages instructing each mobile device to participate during each of said plurality of successive time periods in a cell group associated with said each mobile respective UE 18 may receive downlink signals from its serving cell as well as neighboring cells in which the respective UE 18 is responsible for reporting channel quality, i.e., SINR, values for each received downlink signals only to its serving cell via the uplink. Every RRC_CONNECTED UE 18 in Cell(i.sub.1) may have a corresponding UE specific information list created in accordance with clustering process for Cell(i.sub.1) to hold reported SINR values from each UE in Cell(i.sub.1)), control a plurality of base stations associated with cells of said plurality of sets of cell groups to form, during each of said plurality of successive time periods, said cell groups of said set of cell groups associated with said time period (paragraph 33:  The clustering process is performed for each wireless communication cell in which the flow chart is described from the perspective of node 16 performing the clustering process for cell (i.sub.k) for UEs served by Cell(i.sub.k). Processor 24 initiates a timer having a period of T where T is an adjustable system constant that can be varied based on UE distribution variation in the network, among other factors (Block S106). Using a timer having a period of T allows downlink CoMP coordinating sets to be updated every time period T), determine and/or receive a plurality of sets of performance indicator values relating to actual transmissions between said plurality of mobile devices and said plurality of base stations during said plurality of successive time periods, each set of said plurality of sets of performance indicator values relating to a different one of said plurality of successive time periods (paragraph 32:  After generating the UE grouping in Block S104, each wireless communication cell such as cell(i.sub.1) performs inter-cell communication through backhaul interfaces in order to exchange UE-related information such as the UE groupings for multi-cell cooperative processing…The UE related information may be transmitted to/from wireless communication cell using control signaling messages via the X2 interface between nodes 16), and select one set of said plurality of sets of cell groups based on said determined plurality of sets of performance indicator values (figure 3:  S118, S120).
respective UE 18 may receive downlink signals from its serving cell as well as neighboring cells in which the respective UE 18 is responsible for reporting channel quality, i.e., SINR, values for each received downlink signals only to its serving cell via the uplink. Every RRC_CONNECTED UE 18 in Cell(i.sub.1) may have a corresponding UE specific information list created in accordance with clustering process for Cell(i.sub.1) to hold reported SINR values from each UE in Cell(i.sub.1)), (paragraph 33:  The clustering process is performed for each wireless communication cell in which the flow chart is described from the perspective of node 16 performing the clustering process for cell (i.sub.k) for UEs served by Cell(i.sub.k). Processor 24 initiates a timer having a period of T where T is an adjustable system constant that can be varied based on UE distribution variation in the network, among other factors (Block S106). Using a timer having a period of T allows downlink CoMP coordinating sets to be updated every time period T).
For claim 3; Zhuang discloses:  receive at least some performance indicator values of said plurality of sets of performance indicator values from said plurality of mobile devices (paragraph 25:  respective UE 18 may receive downlink signals from its serving cell as well as neighboring cells in which the respective UE 18 is responsible for reporting channel quality, i.e., SINR, values for each received downlink signals only to its serving cell via the uplink. Every RRC_CONNECTED UE 18 in Cell(i.sub.1) may have a corresponding UE specific information list created in accordance with clustering process for Cell(i.sub.1) to hold reported SINR values from each UE in Cell(i.sub.1)).
For claim 5; Zhuang discloses:  at least two of said plurality of successive time periods are associated with the same set of said plurality of sets of cell groups The clustering process is performed for each wireless communication cell in which the flow chart is described from the perspective of node 16 performing the clustering process for cell (i.sub.k) for UEs served by Cell(i.sub.k). Processor 24 initiates a timer having a period of T where T is an adjustable system constant that can be varied based on UE distribution variation in the network, among other factors (Block S106). Using a timer having a period of T allows downlink CoMP coordinating sets to be updated every time period T).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zarifi et al. (US 2015/0257169) (“Zarifi”).
For claims 4 and 8; Zhang discloses the subject matter in claim 1 as described above in the office action.
metrics used may include individual UE metrics, such as predicted throughput from each TP, the weight of a UE based on traffic type, importance, or incentives).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the metrics as described by Zarifi in the clustering system as described by Zhang.  The motivation is to improve system grouping.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chai et al. (US 2018/0324757); Chai discloses cell clustering as pertaining to the Instant Application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.